IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROMERIO L. WALKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4764

DEPARTMENT OF
CORRECTIONS, ET AL.,

     Respondents.
___________________________/

Opinion filed January 9, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Romerio L. Walker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jamie M. Braun, Assistant Attorney General,
Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of mandamus is denied.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.